Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Schwartz  on 3/17/2022.

The application has been amended as follows: [Note: the amendment is to add a “s” to the end of the work adjoin.]

Claim 16. (amended) A flare-suppressing image sensor comprising: 
a pixel array formed in a substrate and including a first pixel; and 
a refractive element above the first pixel and having a height profile that includes a first local maximum, a second local maximum, a first convex lobe that includes the first local maximum, and a second convex lobe that includes the second local maximum and adjoins the first convex lobe at a local minimum of the height profile located between the first local maximum and the second local maximum.




Allowable Subject Matter

Claims 1-6,8-9,11-14 and 16-20are allowed.

The following is an examiner’s statement of reasons for allowance: 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/7/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822